Reasons for Allowance
Claims 26 – 45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 2/11/2022 has been approved. Therefore, the non-statutory double patenting rejection made in the previous office action has been vacated.
After further search and consideration, the claims are allowed in view of the prior art fail to teach or suggest in reasonable combination the limitations recited in the in the  independent claims, particularly  if the location of the user is not determinable based on sensed sound, then steering the loudspeaker array output beam pattern at the predefined location that is associated with the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657